Exhibit 10.100

 

Make-Whole Award

COMVERSE TECHNOLOGY, INC.

2005 STOCK INCENTIVE COMPENSATION PLAN

DEFERRED STOCK AWARD AGREEMENT

SECTION 1. GRANT OF DEFERRED STOCK UNITS.

(a) Award. On the terms and conditions set forth in this Agreement, and
consistent with the commitments made in the Grantee’s Employment Agreement, the
Company grants to Lance Miyamoto (the “Grantee”) a total of 20,000 Deferred
Stock Units (the “Granted Units”) on November 1, 2007 (the “Grant Date”).

(b) Shareholder Rights. The Grantee (or any successor in interest) shall not
have any of the rights of a shareholder (including, without limitation, voting,
dividend and liquidation rights) with respect to the Granted Units until such
time as the Company delivers to the Grantee the shares of Common Stock in
settlement of the Granted Units, as described in Section 4(a).

(c) Plan and Defined Terms. This award is granted under and subject to the terms
of the 2005 Stock Incentive Compensation Plan (the “Plan”), which is
incorporated herein by reference. Capitalized terms used herein and not defined
in the Agreement (including Section 7 hereof) shall have the meaning set forth
in the Plan. To the extent any conflict between the terms of this Agreement
(other than Section 7 hereof) and the Plan, the terms of the Plan shall control.

(d) Grantee Undertaking. The Grantee agrees to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.

SECTION 2. NO TRANSFER OR ASSIGNMENT OF AWARD.

This Award and the rights and privileges conferred hereby shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise) and
shall not be subject to sale under execution, attachment, levy or similar
process; provided, however, that the Grantee shall be permitted to transfer this
award, in connection with his or her estate plan, to the Grantee’s spouse,
siblings, parents, children and grandchildren or a charitable organization that
is exempt under Section 501(c)(3) of the Code or to trusts for the benefit of
such persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including trusts for such persons or to
the Grantee’s former spouse in accordance with a domestic relations order.

SECTION 3. VESTING; TERMINATION OF SERVICE.

(a) Vesting. This award shall vest with respect to one-third of the Granted
Units on each of the first, second and third anniversaries of the Grant Date or
such earlier date as may be determined under Section 3(c) hereof (each, a
“Vesting Date”).



--------------------------------------------------------------------------------

  Make-Whole Award

 

(b) Termination of Continuous Service. Except as otherwise provided in this
Section 3, the unvested portion of the award shall be forfeited as of the date
(the “Termination Date”) that the Grantee actually ceases to provide services to
the Company or an Affiliate in any capacity as an Employee, Director or
Consultant (irrespective of whether the Grantee continues to receive severance
or any other continuation payments or benefits after such date) for any reason
(such cessation of the provision of services by Grantee being referred to as
“Service Termination”). A Service Termination shall not occur and Continuous
Service shall not be considered interrupted in the case of (i) any vacation,
sick leave or approved leave of absence, (ii) transfers among the Company, any
Subsidiary or Affiliate, or any successor, in any capacity as an Employee,
Director or Consultant, or (iii) any change in status as long as the individual
remains in the service of the Company or a Subsidiary or Affiliate in any
capacity as an Employee, Director or Consultant.

(c) Certain Terminations. In the event of Service Termination by the Company or
an Affiliate without Cause or by the Grantee for Good Reason or resulting from
the Grantee’s Disability, the Granted Units shall vest on the Termination Date
and the shares of Common Stock to be issued under the vested Granted Units in
accordance with Section 4 of hereof shall be delivered to the Grantee on the
applicable Vesting Date.

SECTION 4. SETTLEMENT OF GRANTED UNITS.

(a) Settlement Amount. Subject to Section 4(b) hereof, the Company shall deliver
to the Grantee on each Vesting Date a number of shares of Common Stock equal to
the aggregate number of Granted Units that vest as of such date; provided,
however, that no shares of Common Stock will be issued in settlement of this
award unless the issuance of shares complies with all relevant provisions of law
and the requirements of any stock exchange upon which the shares of Common Stock
may then be listed. No fractional shares of Common Stock will be issued. The
Company will pay cash in respect of fractional shares of Common Stock.

(b) Tax Withholding Requirements. Unless the Grantee has made arrangements
satisfactory to the Company to enable it to satisfy all such withholding
requirements, the Company shall withhold from the settlement amount a sufficient
number of shares of Common Stock to enable the Company to satisfy its
withholding requirements with respect to the settlement of the Granted Units.

SECTION 5. ADJUSTMENT OF GRANTED UNITS.

If there shall be any change in the Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spinoff, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends), any extraordinary dividend or
distribution of cash or other assets to shareholders of the Company, in order to
prevent dilution or enlargement of participants’ rights under the Plan, the
Committee shall adjust, in an equitable manner, the number and kind of shares
that will be paid to the Grantee upon settlement of the Granted Units.

 

2



--------------------------------------------------------------------------------

  Make-Whole Award

 

SECTION 6. MISCELLANEOUS PROVISIONS.

(a) No Retention Rights, No Future Awards. Nothing in this award or in the Plan
shall confer upon the Grantee any right to any future Awards and to continue in
Continuous Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Grantee) or of the Grantee, which rights
are hereby expressly reserved by each, to terminate his or her Continuous
Service at any time and for any reason, with or without cause.

(b) Award Unfunded. The Granted Units represent an unfunded promise. The
Grantee’s rights with respect to the Granted Units are no greater than the
rights of a general unsecured creditor of the Company.

(c) Notice. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express (or other similar
overnight service) or by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he or she most recently provided
in writing to the Company.

(d) Entire Agreement. This Agreement, the Grantee’s Employment Agreement and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof. They supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

(e) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s assigns and the legal representatives, heirs and
legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.

(g) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (regardless of the law that
might otherwise govern under applicable New York principles of conflict of
laws).

(h) Section 409A. Anything to the contrary herein notwithstanding, the Granted
Units are not intended to be “nonqualified deferred compensation” within the
meaning of Section 409A and are intended to comply with the “short term
deferral” rules under Section 409A. If, however, the Granted Units or any
payment in lieu thereof is deemed to not comply with Section 409A, the Company
and the Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any settlement of Granted
Units or any payment in lieu thereof) so that either (i) Section 409A will not
apply or (ii) compliance with Section 409A will be achieved; provided, however,
that any resulting renegotiated terms shall provide to the Executive the
after-tax economic equivalent of what otherwise has been provided

 

3



--------------------------------------------------------------------------------

  Make-Whole Award

 

to the Executive pursuant to the terms of this Agreement, and provided further,
that any deferral of payments or other benefits shall be only for such time
period as may be required to comply with Section 409A.

SECTION 7. DEFINITIONS.

(a) “Affiliate” shall mean (i) any entity other than the Subsidiaries in which
the Company has a substantial direct or indirect equity interest, as determined
by the Board, and (ii) any Subsidiary.

(b) “Agreement” shall mean this Deferred Stock Unit Award Agreement.

(c) “Cause” shall have the meaning ascribed to it in the Grantee’s written
employment agreement then in effect.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(e) “Disability” shall have the meaning ascribed to it in the Grantee’s written
employment agreement then in effect.

(f) “Good Reason” shall have the meaning set forth in the Grantee’s written
employment agreement then in effect.

(g) “Grant Date” shall have the meaning described in Section 1(a) of this
Agreement.

(h) “Granted Units” shall have the meaning described in Section 1(a) of this
Agreement.

(i) “Grantee” shall have the meaning described in Section 1(a) of this
Agreement.

(j) “Plan” shall have the meaning described in Section 1(c) of this Agreement.

(k) “Service Termination” shall have the meaning described in Section 3(b) of
this Agreement.

(l) “Termination Date” shall have the meaning described in Section 3(b) of this
Agreement.

(m) “Vesting Date” shall have the meaning described in Section 3(a) of this
Agreement.

(Signature Page Follows)

 

4



--------------------------------------------------------------------------------

  Make-Whole Award

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, on November 1, 2007.

 

GRANTEE:     COMVERSE TECHNOLOGY, INC

/s/ Lance Miyamoto

    By:  

/s/ Andre Dahan